July 12, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
       TEXAS STAR SHUTTLE, TEXAS LONESTAR MEDICAL
 TRANSPORTATION, YOLANDA CHALFANT, ALEXIS JOE, WILLIAM T.
           JOE, AND RICHARD ARRIAZOLA, Appellants

NO. 14-15-00985-CV                          V.

       RICHARD GRICE, RICHARD GRICE, JR., IMPACT FINANCE
      CORPORATION, AUTOONE INSURANCE, LINCOLN GENERAL
    INSURANCE COMPANY, PROGRESSIVE INSURANCE COMPANY,
   BRISTOL WEST INSURANCE SERVICES OF TEXAS, INC. AMERICA
         MEDICAL RESPONSE, AND S.A.I. AGENCY, Appellees
                ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on August 21, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Texas Star Shuttle, Texas Lonestar Medical Transportation, Yolanda
Chalfant, Alexis Joe, William T. Joe, and Richard Arriazola.


      We further order this decision certified below for observance.